DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 6 and 8 and their corresponding dependent claims are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious the claimed limitations of “receiving a contemporaneous image of the agent taken by the agent's mobile device; comparing the contemporaneous image to a verified image associated with the agent and authenticating the agent when the contemporaneous image sufficiently matches the verified image; providing and displaying to the agent a selectable campaign or service comprising e- learning lessons; certifying the agent to receive calls or chats from customers through the mobile device upon determining that the agent has successfully completed the campaign or service” in combination with limitations of “routing an inbound phone call via a telephone switch to a Private Branch Exchange (PBX) in the cloud; routing the inbound phone call from the PBX via an Intelligent Automatic Call Distributor (ACD) integrated in the cloud with the PBX via Internet to the agent's mobile device application; routing an inbound web-based interface to the PBX; routing the inbound web-based interface from the PBX via the Intelligent ACD integrated in the cloud with the PBX via Internet to the agent's mobile device application” along with other limitations in the claims as defined by applicant. 
Accordingly claims 2-11 are allowed based on these reasons and also as discussed in Applicants arguments and remarks filed 1/27/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2006/037836 discloses call center routing calls to mobile agents. The mobile device of the agent running a client application for screening incoming calls to the mobile device. For example, to prioritize calls from the call center over personal calls.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652  

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652